Per Curiam.
— This appeal is before us on the appellees’ motion to dismiss or affirm. The essence of the motion is that the appellant has failed to cite any authorities in support of his contentions of error. Therefore, under Supreme Court Rule 2-17 (e), (f), the appellees contend the appellant has waived all asserted errors and the judgment should be affirmed.
In reviewing the argument portion of appellant’s brief, we find no citations of authority in support of his arguments. We do not mean merely that the authorities cited do not support his contentions, but rather the brief is absolutely void of any citations of authority.
Additionally under the last assignment of error, the appellant states that if we should decide against his first two assignments of error, then “. . . the lower court erred in overruling the plaintiff’s motion for new trial on each ground thereof. . . .” He does not state what other errors were alleged in said motion, nor how they were errors in accord with any legal principles.
Moreover, the appellant has failed to file a brief in opposition to appellees’ motion to dismiss or affirm. Although the appellant does state in his original brief at several points that he did not think it necessary “to load this argument with ‘Points and Authorities’ . . . ,” we fail to see the validity of such reasoning.
We hold that since the appellant has not supported any of his contentions of error in the lower court with cogent arguments or citation of authorities, he has therefore waived *292all alleged errors under Supreme Court Rule 2-17 (e), (f), supra; Wright v. State (1958), 237 Ind. 593, 595, 147 N. E. 2d 551; Chadwick et al. v. Baughman et al. (1963), 134 Ind. App. 305, 187 N. E. 2d 588.
For all the foregoing reasons we hold that the motion to affirm should be sustained.
Judgment affirmed.
Note. — Reported in 216 N. E. 2d 853.